DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1, 3, 8, 11, 13-18, and 20 are amended as filed on 03/17/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neymotin et al. (Pre-Grant Publication No. US 2016/0071546 A1), hereinafter Neymotin, in view of Silverman et al. (Pre-Grant Publication No. US 2015/0063781 A1), hereinafter Silverman.

2.	With respect to claims 1 and 11, Neymotin taught a method comprising: displaying and playing on an electronic device, by the server, a first electronic video file corresponding to a first event sequence (0009, where the first thread is the first even sequence); while displaying a first electronic video file on the electronic device and during a time period when a selection of at least a second event sequence can be made, displaying, by the server, on a predetermined display portion of a display of the electronic device, an interactive graphical component comprising options for selecting at least a second event sequence, the time period being a predetermined period of time preceding a time point in the first electronic video file (0009, lines 1-9, the selection is of the options for displaying.  See also, 0011 and 0025); activating, by the server, to receive a selection from a user (0009, where the available channels are provided to the user for selection); and in response to the user's selection of the second event sequence, transitioning, by the server, from the first electronic video file to a second electronic video file corresponding to the second event sequence by displaying and playing the second electronic video file instead of the first electronic video file (0009, lines 1-16, the unique viewing experience), the second event sequence indexed to the time point in the first electronic video file (0035, where at least these time counters are the indexed time points under broadest reasonable interpretation), the time point being predetermined.
	However, Neymotin did not explicitly state retrieving from storage, by a server, a first electronic video file corresponding to a first event sequence recorded with a camera, the first electronic video file including an embedded tag with information as to 

3.	As for claims 2 and 12, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught wherein the first electronic video file corresponds to a default event sequence (0046, where the screenplay begins on one character which would be the user’s default character). 

3.	As for claims 3 and 13, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught detecting, by the server, the tag embedded in the first electronic video file while playing the first electronic video file (0050, where this is given in order to perform the synchronization); and displaying, by the server, the interactive graphical component (0009, viewing the related content by switching to the channel that is displaying it).



5.	As for claims 5 and 15, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught displaying, by the server, the interactive graphical component for a limited amount of time (0009, where for a limited time is not defined and is thus given under broadest reasonable interpretation.  For example, if the interactive graphical component was displayed the entire time that the device was powered on, and not displayed when the device was powered off, it would still have only been displayed for a limited amount of time).

6.	As for claims 6 and 16, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught displaying and playing, by the server, the second electronic video file from beginning of the second electronic video file (0009, where the second video is displayed from the beginning if the user selects the second video at the beginning).



8.	As for claims 9 and 19, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught wherein each electronic video file comprises an image sequence, a soundtrack, and a subtitle (0009, where the image and sound are given for a video media experience and the subtitles can also be added in accordance with the added text of 0071).

9.	As for claims 10 and 20, they are rejected on the same basis as claims 1 and 11 (respectively).  In addition, Neymotin taught receiving, by the server, the user's selection of the new event sequence via (a) sensing body movement, (b) receiving a remote control signal, (c) sensing touch on a touch screen, (d) voice control, (e) emotion control or (f) haptic control (0011 & claim 4, where the head tracking is the body movement, where the motion controller is the remote control, where the voice and touchpad can be seen, and the haptic controller, meaning a touch controller, can be seen by, at least, the touchpad, under broadest reasonable interpretation).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neymotin, in view of Silverman, and in further view of Official Notice.

10.	As for claims 8 and 18, they are rejected on the same basis as claims 1 and 11 (respectively).  However, while Neymotin did switch between different video files (0009), Neymotin did not explicitly state wherein the first electronic video file contains dialog in a first language and the second electronic video file contains dialog in a second language which is different that the first language.  On the other hand, the examiner gives official notice that displaying video files in different languages was well known and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Neymotin, to utilize loading a video file in a different language, as encoding different languages onto video files was well known and has been performed, at least, as long as DVD’s have been available for home use.  It is to be further noted that Silverman allows for changing options while navigating (0035 for example), as providing an option to switch to a video file in a different language would be an obvious option to adapt as contemporary media was often distributed globally.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Massey (Pre-Grant Publication No. US 2002/0053089 A1), an interactive video selection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452